STONE, C. J.
— Suit for wrongfully and vexatiously suing out an attachment.
Plaintiff was permitted to prove by his own testimony that the levy of an attachment had damaged his credit to the amount of one hundred and fifty dollars. This was objected to, the objection overruled, and defendant excepted. In this ruling the Circuit Court erred. Extent of damage to credit is an inferential fact, which can be arrived at only by an examination — a weighing of all the facts and circumstances, and can not be the subject of direct proof. — Pollock v. Gantt, 69 Ala. 378; Marx v. Leinkauff, 93 Ala. 453; McCormick v. Joseph, 77 Ala. 236; Minniece v. Jeter, 65 Ala. 222.
As we understand the facts of this case, Ramage did not dispute the amount of the claim for which he was sued, and for which judgment was recovered against him. In fact, he does not appear to have had the services of an attorney until after judgment was recovered in the attachment suit. He should not have been allowed to recover in this action for such services. — Baldwin v. Walker, 10 So. Rep. 391; 94 Ala. 514.
Defendant requested the court to charge the jury that if they found from the evidence that in suing out the attachment, Trammell stated all the facts to his attorney, or his attorney was acquainted with all the facts, and Trammell acted under the advice of his attorney in suing out said attachment, then they could not assess exemplary damages. This charge was refused, and an exception reserved.
In Baldwin v. Walker, supra, a charge very like the present one was commented on. We said it was “defective, in pretermitting all inquiry as to whether the agent was diligent in ascertaining the truth of the facts laid before counsel, and as to his good faith in acting on the advice when given.” In tlis case the charge pretermits all inquiry as to the defendant’s good faith in the action he took, not to mention other possible defects. This charge was rightly refused. Steed v. Knowles, 79 Ala. 446.
Reversed and remanded.